Citation Nr: 0811743	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  99-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back and cervical 
spine disorder, claimed as secondary to a service-connected 
right wrist disability.  

2.  Entitlement to service connection for a right shoulder 
disorder, also claimed as secondary to the service-connected 
right wrist disability.  

3.  Entitlement to a rating higher than 50 percent for the 
right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  That decision denied service connection for right 
shoulder and back and cervical spine disorders and confirmed 
and continued a 30 percent rating for an already service-
connected right wrist disability.  But in a more recent 
May 2004 decision, during the pendency of this appeal, the RO 
increased the rating for the right wrist disability to 50 
percent - retroactively effective from April 29, 1997, the 
date of receipt of the veteran's claim for a higher rating.  
He has since continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board remanded this case in July 2005 for further 
development.

In August 2007, the veteran submitted additional medical 
evidence without the proper waiver to allow the Board to 
consider this additional evidence in the first instance 
(i.e., without having to first again remand this case to the 
RO).  38 C.F.R. § 20.1304(c) (2007).  So in January 2008, 
given the prior remand, the Board sent him a letter asking 
whether he wanted to waive his right to have the RO initially 
consider this additional evidence.  His Congressional 
representative responded on his behalf, indicating the 
veteran was indeed waiving this right.  Therefore, the Board 
may consider this newly submitted evidence and decide 
the claims.  




FINDINGS OF FACT

1.  The veteran's spine and right shoulder disabilities were 
not caused or made chronically worse by his active military 
service from March 1973 to March 1982 or by his service-
connected right wrist disability.

2.  The veteran has severe carpal tunnel syndrome affecting 
his right wrist, but he does not have complete paralysis of 
the median nerve.  


CONCLUSIONS OF LAW

1.  The veteran's back and cervical spine disability was not 
incurred in or aggravated by his military service, may not be 
presumed to have been so incurred, and is not proximately due 
to, the result of, or aggravated by his already service-
connected right wrist disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The veteran's right shoulder disability also was not 
incurred in or aggravated by his military service, may not be 
presumed to have been so incurred, and is not proximately due 
to, the result of, or aggravated by his already service-
connected right wrist disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

3.  The criteria are not met for a rating higher than 50 
percent for the right wrist disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
4.124a, Diagnostic Codes (DC) 5003, 5024, 8515 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in June 
2004 and August 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But this is because the rating 
decision on appeal was in September 1997, some three years 
before the VCAA was enacted in November 2000.  Obviously 
then, the RO could not reasonably have been expected to 
comply with an Act that did not yet even exist.  And in 
Pelegrini II, the Court clarified that in these type 
situations VA does not have to vitiate the prior decision and 
start the whole adjudicatory process anew, as if the decision 
was never made.  Rather, VA need only ensure the veteran 
receives - or since has received, 
content-complying VCAA notice such that the essential purpose 
of the notice is not frustrated and he is given an 
opportunity to participate effectively in the adjudication of 
his claims.

The June 2004 VCAA letter mentioned was sent prior to the 
June 2004 and May 2007 supplemental statements of the case 
(SSOCs), and the August 2005 VCAA letter was sent before the 
May 2007 SSOC, wherein the RO readjudicated the claims based 
on any additional evidence that had been received since that 
initial 1997 rating decision, statement of the case (SOC) and 
any prior SSOC.  This is important to point out because the 
Federal Circuit Court has recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The June 2004 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims.  Pelegrini II, 18 Vet. App. at 120-21.  
However, the more recent August 2005 VCAA follow up letter 
did make this specific request and, in any event, VA's Office 
of General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 
27, 46 (2008) ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what 


was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right wrist disability were provided to him 
in the July 1999 SOC.  A reasonable person could be expected 
to read and understand these criteria, and that evidence to 
show his disability met the requirements for a higher rating 
was needed for an increase to be granted.  After receiving 
notice of the rating criteria, his claim was readjudicated in 
the June 2004 and May 2007 SSOCs, after additional evidence 
was received.  So the readjudication effectively "cured" 
the inadequate notice or lack of notice prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

It equally deserves mentioning that, in a May 2007 letter, 
the veteran received the required information concerning the 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA treatment records, 
Social Security Administration (SSA) records, and the reports 
of his VA compensation examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its July 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  This case was remanded so the RO could obtain 
the veteran's SSA records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (indicating these records are generally 
relevant to a claim with VA).  The RO requested these records 
and did not receive a response.  But the veteran's 
Congressional representative submitted a statement indicating 
his office had received a letter from SSA stating the 
favorable disability determination was based on VA medical 
records - which are already in the veteran's claims file.



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or outcome of 
this case.  This new paragraph was added to implement the 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  
The holding in that case has been binding on VA since it was 
issued in 1995.  Thus, the regulatory provisions added by 
38 C.F.R. § 3.310(b) simply conform VA regulations to the 
Court's decision, the holding of which has been applicable 
during the entire period of this appeal.




Back and Neck (Lumbar and Cervical Spine) and Right Shoulder 
Disabilities

The first requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of spine 
and right shoulder disabilities, so there is no disputing he 
has these alleged conditions.  The determinative issue, 
therefore, is whether these conditions are somehow 
attributable to his military service - including, in 
particular, by way of his already service-connected right 
wrist disability.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran asserts that his spine and right shoulder 
disabilities were caused by his service-connected right wrist 
disability, so he is claiming secondary service connection 
rather than direct service connection.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Requirements (1) and (2), as mentioned, are met, and this 
case turns on whether requirement (3) is also satisfied.



In February 2004, the veteran had a VA joints examination.  
He complained of right shoulder pain.  The examiner diagnosed 
residuals of right carpal tunnel syndrome release and right 
rotator cuff tendonitis versus cervical radiculopathy.  More 
importantly, this examiner indicated the veteran's right 
shoulder disability was not service connected because it 
began fifteen years after his military service ended.  The 
examiner elaborated that carpal tunnel syndrome could be the 
result of cervical radiculopathy, but not the other way 
around.  The examiner did not state or suggest that the 
veteran's right wrist disability caused his right shoulder 
disability.  

The veteran also had a VA spine examination in February 2004.  
The examiner reviewed the veteran's claims files for the 
pertinent medical and other history.  He noted there were no 
spinal problems documented in the veteran's service medical 
records (SMRs) and no evidence of a neck problem until 1997.  
The veteran was diagnosed with degenerative disc disease of 
the cervical spine with herniated nucleus pulposus at the C5-
6 level.  The examiner stated that his opinion regarding 
service connection was the same as his opinion regarding the 
veteran's cervical spine in the February 2004 VA joints 
examination, that is, that the disability was not service-
connected or caused by the right wrist disability.  

As well, the veteran had a VA peripheral nerves examination 
in February 2004.  While it was primarily for his service-
connected right wrist disability, the examiner noted that the 
veteran had cervical radiculopathy secondary to degenerative 
disc disease at multiple levels.  The examiner diagnosed the 
veteran with right cervical radiculopathy and carpal tunnel 
syndrome and specifically noted that the two disabilities 
were independent of each other, i.e., unrelated.

The medical opinions obtained from these VA examinations are 
entitled to a lot of probative weight because they were based 
on an objective review of the relevant evidence in the claims 
file and personal clinical evaluation, not just statements or 
history the veteran provided.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 
180 (1993).  These opinions are clearly unfavorable to his 
claims inasmuch as they expressly discount any possible 
relationship between his back, neck and right shoulder 
disorders and his already service-connected right wrist 
disability.  The examiner noted in the report of the February 
2004 VA joints examination that the veteran's cervical spine 
disability (especially the associated radiculopathy) could 
cause the right wrist disability, but not the reverse.  And 
that is indeed the basis of the veteran's claim, that is 
right wrist disability precipitated his cervical spine 
disability, not the opposite.

Other post-service records also provide evidence against 
establishing service connection on a secondary basis.  A 
December 2003 VA treatment report shows the veteran 
complained of right-sided neck pain radiating to his right 
shoulder, arm, and hand.  The diagnostic assessment was right 
C5-T1 radiculopathy secondary to central herniated nucleus 
pulposus at C5-6 and C6-7, and cervical degeneration 
at multiple levels.  

There is no medical evidence of record suggesting the 
veteran's right wrist disability caused or aggravated his 
cervical spine, lumbar spine or right shoulder disabilities.  
In fact, a December 2003 treatment report mentions that his 
right shoulder disability was caused by his cervical spine 
disability.  

The January 2004 favorable SSA disability determination 
states the veteran was disabled, beginning in January 2003, 
due to his cervical spine disability.  However, the SSA 
decision does not make a finding that his cervical spine or 
right shoulder disabilities were caused or aggravated by this 
right wrist disability, referring to the carpal tunnel 
syndrome.  

Absent this required medical nexus evidence, the 
preponderance of the evidence is unfavorable - in turn 
meaning the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran does not allege, and the evidence does not 
otherwise suggest, that his spine and right shoulder 
disorders were directly or presumptively incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, as indicated, 
these claims are entirely predicated on the notion of 
secondary, not direct, service connection.

Whether the Veteran is Entitled to a Higher Rating for his 
Right Wrist Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the Court has 
held that, in determining the present level of a disability 
for any increased-evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



When an evaluation of a disability is based - at least in 
part, on the extent there is limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran is not entitled to a higher rating under DeLuca 
because the maximum available evaluation for limitation of 
motion of the wrist is 10 percent, and he already has a much 
higher 50 percent rating.  If, as here, a veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See again Johnston v. Brown, 10 Vet. App. 80 
(1997).

The current 50 percent rating for the right wrist disability 
is under DC 5024-8515, for tenosynovitis and paralysis of the 
median nerve.  38 C.F.R. §§ 4.20, 4.71a, 4.124a.

Under DC 5024, the rater is instructed to rate the disability 
based upon limitation of motion of the affective parts or as 
degenerative arthritis under DC 5003.  Under DC 5003, when 
limitation of motion of the affected part is noncompensable, 
a 10 percent rating is warranted when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

Since, however, the veteran's 50 percent rating already far 
exceeds the highest possible 20 percent rating under DC 5003, 
he must look elsewhere to receive an even higher rating.

Limitation of motion of the wrist is evaluated under DC 5215.  
The maximum evaluation for limitation of motion of the wrist 
is 10 percent.  38 C.F.R. § 4.71a.  Therefore, the veteran's 
existing 50 percent rating already far exceeds this maximum 
possible evaluation, too.  

Under DC 8515, a 50 percent rating is warranted when there is 
incomplete, severe paralysis of the median nerve in the major 
appendage.  A higher 70 percent rating requires complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The results of the February 2004 VA joints examination were 
the basis for increasing the veteran's right wrist rating 
from 30 to 50 percent.  The examiner found the veteran's 
right carpal tunnel syndrome was so severe that he could only 
perform light work, such as office or clerical tasks.  His 
pain was chronic, and he used a right wrist resting splint.  
The examiner indicated the veteran is right-handed.  His 
right wrist dorsiflexion was limited to 35 degrees, with pain 
beginning at 30 degrees.  He also had tenderness at the right 
dorsal wrist.  There was no ankylosis of the wrist.  X-rays 
of this wrist were negative.  

The veteran also had a VA peripheral nerves examination in 
February 2004.  Upon examination, it was observed that he 
wore a right wrist brace.  There was no atrophy.  The 
examiner stated the veteran's carpal tunnel syndrome was a 
source of severe pain and weakness, by history.  

VA medical records show treatment for right carpal tunnel 
syndrome, but they do not provide evidence to show the 
veteran's right wrist disability meets the criteria for a 
higher 70 percent rating under DC 8515.  There is no 
indication, for example, that he has had problems extending 
or flexing his fingers, that he has an "ape hand" 
deformity, or that he has defective opposition and abduction 
of the thumb.  He has limitation of wrist dorsiflexion with 
pain, but his hand is not inclined to the ulnar side.  He 
also does not have ankylosis, either favorable or 
unfavorable, meaning complete immobility and consolidation of 
his right wrist joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because he has 
retained some range of motion in this wrist, albeit not 
normal range of motion, by definition it is not ankylosed.  
There also is no atrophy of his muscles, as noted during his 
February 2004 VA peripheral nerves examination.  

So the evidence of record does not support assigning a higher 
70 percent evaluation, as the severity of the veteran's 
disability is most commensurate with his current 50 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  Moreover, 
based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
the veteran's symptoms have remained relatively constant 
throughout the course of his appeal and, as such, a staged 
rating is not warranted because he has never had more than 
50 percent disability in his right wrist at any time since 
filing this claim or even during the one year prior.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
is receiving SSA disability payments due to his cervical 
spine disability (which, for the reasons and bases discussed, 
is unrelated to his military service).  The SSA decision 
notes the wrist disability, but does not cite it as the 
reason for his unemployability.  Additionally, during his 
February 2004 VA peripheral nerves examination, the veteran 
acknowledged that his cervical radiculopathy caused him to 
stop working, which, for the reasons and bases mentioned, has 
not been linked to the service-connected right wrist 
disability.


ORDER

Service connection for the back and cervical spine disorder 
is denied.  

Service connection for the right shoulder disorder is denied.  

The claim for a rating higher than 50 percent for the right 
wrist disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


